Citation Nr: 1615044	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  12-11 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for small cell renal carcinoma, to include as due to herbicide exposure or service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Harold H. Hoffman III, attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1964 to August 1966, including service in the Republic of Vietnam.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In May 2013, the Veteran testified before the undersigned Veterans Law Judge.  In a September 2014 decision, the Board denied entitlement to service connection for small cell renal carcinoma.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2015 order, the Court granted the parties' joint motion for remand (JMR), vacating the Board's September 2014 decision and remanding the case for compliance with the terms of the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In an Evidence Response Form received by the Board in May 2015, the Veteran declined to waive AOJ review of additional evidence and requested that his case be remanded to the AOJ for review.

The Board further finds that a remand is required in order to comply with the terms of the JMR.  Specifically, the Court found that the October 2010 VA examination was inadequate because the examiner did not consider whether the Veteran's cancer is directly related to his service.  The JMR therefore directs the Board to obtain an addendum opinion discussing whether the Veteran's cancer is related to herbicide exposure on a direct basis.  Additionally, citing a study published in the Journal of Cancer, the Court stated that the Board should consider whether the Veteran's cancer is secondary to his service-connected diabetes.

The October 2010 VA examiner was an internist performing a VA diabetes examination.  As the required medical opinions deal exclusively with the etiology of cancer, the Board finds it is appropriate to request that they be provided by an oncologist.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a medical opinion from a VA oncologist to address the etiology of the Veteran's small cell renal carcinoma.  The Veteran need not be physically re-examined unless an examination is deemed necessary.  The evaluator should review the claims file and note such review in the report.  The evaluator should state whether it is at least as likely as not that the Veteran's small cell renal carcinoma:

a) was directly caused by herbicide exposure.  Please presume that the Veteran was exposed to herbicides in service.

b) is directly related to any incident of service other than herbicide or fuel exposure.  

c) was caused or aggravated, at least in part, by diabetes mellitus type II.  Please address the study published in the Journal of Cancer: "Diabetes and Risk of Renal Cell Carcinoma" (published online December 24, 2011).

For legal purposes, "aggravation" is defined as a chronic worsening of the underlying condition, as opposed to a temporary worsening of symptoms.  If the Veteran's cancer was aggravated by the diabetes, please attempt to quantify the degree of aggravation beyond the baseline level of disability (i.e., the level of disability prior to the aggravation by diabetes).

The evaluator must provide a complete rationale, with citation to relevant medical findings, for all opinions provided.  If the evaluator cannot provide any requested opinion without resorting to speculation, please provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  Then readjudicate the appeal.  If the benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

